DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated December 11, 2020
In the Response dated December 11, 2020, claims 1-20 were canceled, and claims 21-40 were added. Claims 21-40 are pending. An action on the merits of claims 21-40 is contained herein.
The objection and all rejections set in the last Office Action directed to claims 1-20 have been rendered moot.

Response to Arguments
Applicant's arguments filed December 11, 2020 have been fully considered but they are not persuasive. Applicant argues that the claimed compositions demonstrate unexpected results. Applicant contends that the instant claims are based on the discovery that certain HMOs improve various markers of gut health. FIGS 11-13 have been fully considered; however, applicant does not provide a rationale as to why one of ordinary skill in the art would have found the results unexpected.

Claim Interpretation
Regarding claims 21-37, the clause “a shelf stable synthetic formula for improving the feeding tolerance of an infant, toddler, or child” has been fully considered; however, said clause does not introduce structural limitations and is deem a mere statement of purpose or use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 39-40 do not further limit the method of claim 38 from which they both depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-27, 29-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,539,269 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the ‘269 patent differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the ‘269 patent 1) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; 2) do not explicitly read upon a composition comprising lutein, lycopene, beta-carotene, or a combination thereof; 3) do not read upon a composition wherein the composition comprises a nucleotide component; 4) do not read upon a composition wherein the composition comprises calories from protein, fat, and .
Claims 21-27, 29-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the ‘081 patent differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the ‘081 patent 1) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; 2) do not explicitly read upon a composition comprising lutein, lycopene, beta-carotene, or a combination thereof; 3) do not read upon a composition wherein the composition comprises a nucleotide component; 4) do not read upon a composition wherein the composition comprises calories from protein, fat, and carbohydrates; 5) do not read upon a composition that is shelf stable for at least 3 months; and/or 6) do not read upon a composition wherein the composition comprises additional .
Claims 21-27, 29-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the ‘737 patent differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the ‘737 patent 1) do not read upon a composition comprising 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; 3) do not explicitly read upon a composition comprising a combination of lutein, lycopene, and beta-carotene; 4) do not read upon a composition wherein the composition comprises a nucleotide component; 5) do not read upon a composition wherein the composition comprises calories from protein, fat, and carbohydrates; 6) do not read upon a composition that is shelf stable for at least 3 months; and/or 7) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations such as soybean oil, whey protein, .
Claims 21-27, 29-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the ‘650 patent differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the ‘650 patent 1) do not read upon a composition comprising 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; 3) do not explicitly read upon a composition comprising a combination of lutein, lycopene, and beta-carotene; 4) do not read upon a composition wherein the composition comprises a nucleotide component; 5) do not read upon a composition wherein the composition comprises calories from protein, fat, and carbohydrates; 6) do not read upon a composition that is shelf stable for at least 3 months; and/or 7) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations such as soybean oil, whey protein, lactose, a gum, inulin, etc.; however, these deficiencies would have been obvious in view .
Claims 21-27, 29-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the ‘623 patent differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the ‘623 patent 1) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; 2) do not explicitly read upon a composition comprising a combination of lutein, lycopene, and beta-carotene; 3) do not read upon a composition wherein the composition comprises a nucleotide component; 4) do not read upon a composition wherein the composition comprises calories from protein, fat, and carbohydrates; 5) do not read upon a composition that is shelf stable for at least 3 months; and/or 6) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations such as soybean oil, whey protein, lactose, a gum, inulin, etc.; however, these deficiencies would have been obvious in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-37, and 39-40 for the reason(s) set forth herein below.
Claims 21-27, 29-37, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the ‘474 patent differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the ‘474 patent 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about 10 mg/mL and 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; 3) do not explicitly read upon a composition comprising a combination of lutein, lycopene, and beta-carotene; 4) do not read upon a composition wherein the composition comprises a nucleotide component; 5) do not read upon a composition wherein the composition comprises calories from protein, fat, and carbohydrates; 6) do not read upon a composition that is shelf stable for at least 3 months; and/or 7) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations such as soybean oil, whey protein, lactose, a gum, inulin, etc.; however, these deficiencies would have been obvious in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-37, and 39-40 for the reason(s) set forth herein below.
Claims 21-27, 29-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/680,054 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the reference application differ from claims 21-27, 29-37, and 39-40 of the instant application in that the claims of the reference application 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about 10 mg/mL and 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; and/or 3) do not explicitly read upon a composition comprising a combination of lutein, lycopene, and beta-carotene; however, these deficiencies would have been obvious in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-37, and 39-40 for the reason(s) set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 21-27, 29-31, 33-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-16, 18-24, and 26-30 of copending Application No. 15/892,234 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 
The claims of the reference application differ from claims 21-27, 29-31, 33-37, and 39-40 of the instant application in that the claims of the reference application 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about 10 mg/mL and 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising DHA and ARA wherein the ratio of DHA to ARA is from about 1:4 to 1:2 or a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; and/or 3) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations such as soybean oil, whey protein, lactose, a gum, inulin, etc.; however, these deficiencies would have been obvious in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-31, 33-37, and 39-40 for the reason(s) set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 21-27, 29-31, 33-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/892,169 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
 in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-31, 33-37, and 39-40 for the reason(s) set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 21-27, 29-31, 33-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20-25, and 27-30 of copending Application No. 15/836,552 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the reference application differ from claims 21-27, 29-31, 33-37, and 39-40 of the instant application in that the claims of the reference application 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about  in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-31, 33-37, and 39-40 for the reason(s) set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 21-27, 29-31, 33-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-14, and 17-30 of copending Application No. 15/866,322 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the reference application differ from claims 21-27, 29-31, 33-37, and 39-40 of the instant application in that the claims of the reference application 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about 10 mg/mL and 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain  in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-31, 33-37, and 39-40 for the reason(s) set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 21-27, 29-31, 33-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-19, and 21-30 of copending Application No. 15/804,751 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the reference application differ from claims 21-27, 29-31, 33-37, and 39-40 of the instant application in that the claims of the reference application 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about 10 mg/mL and 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; and/or 3) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations  in view of the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot in combination as applied to claims 21-27, 29-31, 33-37, and 39-40 for the reason(s) set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 21-27, 29-31, 33-37, and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26, 29-30, 32-37, and 39-40 of copending Application No. 14/456,221 in view of Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot) in combination. 
The claims of the reference application differ from claims 21-27, 29-31, 33-37, and 39-40 of the instant application in that the claims of the reference application 1) do not read upon a composition comprising 2’-FL in a concentration of from 0.01 mg/mL to about 10 mg/mL and 6’-SL in a concentration from 0.01 to 10 mg/mL; 2) do not explicitly read upon a composition comprising a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; and/or 3) do not read upon a composition wherein the composition comprises additional ingredients found in conventional infant formulations such as soybean oil, whey protein, lactose, a gum, inulin, etc.; however, these deficiencies would have been obvious in view of the teachings of Albrecht, Glas, Prieto, .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-27, 29-37, and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht et al. U.S. Patent 7,090,879 (Albrecht); Glas et al WO 2008/056983 (Glas);  Prieto et al. U.S. Patent 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); and Fichot et al. EP 2 060 257 (Fichot)  in combination.
Claims 21-27 and 29-37 are drawn to a shelf stable synthetic formula for improving the feeding tolerance of an infant, toddler, or child, the synthetic formula comprising: from about 0.04 mg/mL to about 20 mg/mL of an oligosaccharide blend, wherein the oligosaccharide blend comprises a first human milk oligosaccharide, 2'-fucosyllactose, in a concentration of from 0.01 mg/mL to 10 mg/mL, and a second human milk oligosaccharide, 6'-sialyllactose, in a concentration of from 0.01 to 10 mg/mL; from about 0.001 g/L to about 1 g/L of a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the ratio of docosahexaenoic acid to arachidonic acid is from about 1:4 to about 1:2; from about 0.001 g/mL to about 5 g/mL of a carotenoid component comprising lutein, lycopene, beta-carotene, or a combination thereof; from about 10 mg/L to about 200 mg/L of a monomeric 
Claims 39-40 are drawn to a synthetic formula comprising: from about 0.02 mg/mL to about 20 mg/mL of an oligosaccharide blend, wherein the oligosaccharide blend comprises a first human milk oligosaccharide, 2'-fucosyllactose, in a concentration of from 0.01 mg/mL to 10 mg/mL, and a second human milk oligosaccharide, 6'-sialyllactose, in a concentration of from 0.01 to 10 mg/mL; a long chain polyunsaturated fatty acid component comprising docosahexaenoic acid and arachidonic acid, wherein the long chain polyunsaturated fatty acid component is present in an amount of less than 3% of a total fat content of the synthetic formula; from about 0.001 g/mL to about 5 g/mL of a carotenoid component comprising lutein, lycopene, beta-carotene, or a combination thereof, from about 42 mg/L to about 102 mg/L of a monomeric monophosphate nucleotide component; wherein from about 7% to about 40% of total calories in the formula are derived from protein, from about 25% to about 50% of total calories in the formula are derived from fat, and from about 35% to about 55% of total calories in the formula are derived from carbohydrates

Albrecht teaches that nutritional formulas today are well known for a variety of nutritional or disease specific applications in infants, children and adults (column 1, line 11 to column 2, line 62).  These formulas most typically contain a balance of 
Albrecht teaches that among the many nutritional formulas commercially available today, infant formulas have become particularly well known and commonly used in providing a supplemental or sole source of nutrition early in life. Although human milk is generally accepted as a superior nutritional source for most if not all infants, many infant nutritional formulas can still provide a quality alternative for those mothers who cannot breastfeed or choose not to under their particular circumstances. These infant formulas typically contain proteins, carbohydrates, lipids, vitamins, minerals, and other nutrients, and are commercially and most typically available as reconstitutable powders, ready-to-feed liquids, and dilutable liquid concentrates.
Many  nutritional   formulas,  especially  infant  formulas, commonly contain a variety of polyunsaturated chain fatty acids (PUFA) as part of the lipid component of the overall nutrient system, examples of which include linoleic acid, alpha-linolenic acid, eicosapentaenoic acid (EPA), arachidonic acid (ARA), decosahexaenoic acid (DHA), and others.  A growing body of evidence even suggests the intake of certain long chain polyunsaturated fatty acids may be beneficial or even essential for certain groups.  For example, some PUFAs have been shown beneficial in the prevention and management of cardiovascular disease, rheumatoid arthritis, asthma, other inflammation related diseases, and cancer cachexia.  
arachidonic and decosahexaenoic acids in particular have been shown to provide beneficial effects in preterm infants such as enhanced brain and vision development, and are now commonly found in many commercially available infant formulas such as Similac R. Advance® Infant Formula and Isomil R Advance® Infant formula, both of which are available from Ross Products Division, Abbott Laboratories, Columbus, Ohio, USA. These polyunsaturated fatty acids, however, tend to be more sensitive to oxidation than many other ingredients commonly found in nutritional formulas.  Due to their chemical structure, exposure to heat and atmospheric levels of oxygen can cause a series of chemical reactions about their carbon:carbon double bonds resulting in free radical formation.  
Albrecht teaches that it has now been found, however, that nutritional formulas containing polyunsaturated fatty acids can be formulated with beta-carotene for optimal antioxidant performance without imparting to the finished product a carotenoid-like red-orange hue.  This has been accomplished by preparing a nutritional formula with carbohydrate, protein, lipid, and from 0.25 ppm (0.25 g/mL) to 10 ppm (10 g/mL) of a carotenoid-containing antioxidant combination by weight of the total oil component of the formula, wherein the carotenoid combination comprises beta-carotene, lutein, and lycopene, at  preferred weight ratios of (i) lutein to beta-carotene of from about 0.01966: 1 to about 59: 1, (ii) lycopene to beta-carotene of from about 0.00805:1 to about 114:1, and (iii) lutein to lycopene of from about 0.0117:1 to about  108:1.  It is therefore an object of Albrecht to provide nutritional formulas, especially infant formulas, containing a polyunsaturated fatty acid 
Albrecht teaches that the term “infant” as used therein refers to children not more than about one year of age, and includes infants from 0 to about 4 months of age, infants from about 4 to about 8 months of age, infants from about 8 to about 12 months of age, low birth weight infants at less than 2,500 grams at birth, and premature infants born at less than about 37 weeks gestational age, typically from about 26 weeks to about 34 weeks gestational age (column 4, lines 22-34). The term “child” and “children” as used therein refers to children not more than 12 years of age, and includes children from about 12 months to about 12 years of age.
The nutritional formulas comprise select combinations of lutein, lycopene, and beta-carotene such that the combinations represent by weight of the total oil content of the formula less than about 11 ppm (column 5, lines 25-32).  The concentration of polyunsaturated fatty acids in the formulas includes any concentration or amount which is safe for use (column 6, lines 20-38).  Such concentrations generally range up to about 20%, including from about 0.01% to about 18%. Non-limiting sources of arachidonic acid, eicosapentaenoic acid, and/or docosahexaenoic acid include marine oil, egg-derived oils, fungal oil, algal oil, other single cell oils, and combinations thereof.
Albrecht teaches that when the composition is a non-adult formula, the non-adult formula includes those embodiments in which the protein component may comprise from about 7.5% to about 25% of the total caloric content of the nutritional formula; the carbohydrate component may comprise from about 35% to about 50% of the total caloric content of the nutritional formula; and the lipid component may comprise from about 30% to about 60% of the total caloric content of the nutritional formula (column 7, lines 26-58). These ranges are provided as examples only, and are not intended to be limiting.
Carbohydrates suitable for use in the nutritional formulas of Albrecht can be simple or complex, lactose containing or lactose-free, or combinations thereof, non-limiting examples of which include hydrolyzed, intact, naturally and/or chemically modified cornstarch, maltodextrin, glucose polymers, sucrose, corn syrup, corn syrup solids, rice or potato derived carbohydrate, glucose, fructose, lactose, high fructose corn syrup and indigestible oligosaccharides such as fructooligosaccharides (FOS), and combinations thereof. Non-limiting examples of proteins suitable for use in the nutritional formulas include hydrolyzed, partially hydrolyzed or non-hydrolyzed proteins or protein sources, and can be derived from any known or otherwise suitable source such as milk (e.g., casein, whey), animal (e.g., meat, fish), cereal (e.g., rice, corn), vegetable (e.g., soy), or combinations thereof.
Non-limiting examples of lipids suitable for use in the nutritional formulas include coconut oil, soy oil, corn oil, olive oil, safflower oil, high oleic safflower oil, MCT oil (medium chain triglycerides), sunflower oil, high oleic sunflower oil, palm and palm kernel oils, palm olein, canola oil, marine oils, cottonseed oils, and combinations thereof (column 8, lines 1-6).
Albrecht teaches that the nutritional formulas may further comprise other optional components that may modify the physical, chemical, aesthetic or processing characteristics of the compositions or serve as pharmaceutical or additional nutritional components when used in the targeted population (column 9, lines 13-29). Non-limiting examples of such optional ingredients include preservatives, additional anti-oxidants, nucleotides and nucleosides, probiotics, prebiotics, lactoferrin and related derivatives, thickening agents and stabilizers, and so forth.
The nutritional formulas of Albrecht may have any caloric density suitable for the targeted or intended patient population, or provide such a density upon reconstitution of a powder embodiment or upon dilution of a liquid concentrate embodiment (column 10, lines 3-43). Most common caloric densities for the infant formulas embodiments of the present invention are generally at least about 19 kcal/fl oz (660 kcal/liter), more typically from about 20 kcal/fl oz (675-680 kcaluliter) to about 25 kcal/fl oz (820 kcal/liter), even more typically from about 20 kcal/fl oz (675-680 kca/liter) to about 24 kcal/fl oz (800–810 kcal/liter). The nutritional formulas of Albrecht may be packaged and sealed in single or multi-use containers, and then stored under ambient conditions for up to about 36 months or longer, more typically from about 12 to about 24 months. For multi-use containers, these packages can be opened and then covered for repeated use by the ultimate user, provided that the covered package is then stored under ambient conditions (e.g., avoid extreme temperatures) and the contents used within about one month or so.
Example 1 illustrates a liquid infant formula embodiment of Albrecht.

    PNG
    media_image1.png
    557
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    522
    media_image2.png
    Greyscale

Example 3 illustrates a powder milk-based infant formula of Albrecht.

    PNG
    media_image3.png
    448
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    784
    577
    media_image4.png
    Greyscale




Prieto teaches that previous work has shown that certain oligosaccharides may be beneficial biologically (column 1, lines 34-64). For example, oligosaccharides containing N-acetylglucosamine (GlcNAc) have been demonstrated to stimulate the growth of Lactobacillus bifidus var pennsylvanicus, which protects infants from gastrointestinal infections. Other reports indicate that human milk oligosaccharides promote growth of the beneficial bacteria Bifidobacterium bifidum, which is assumed to be involved in the healthy development of infants. In one study, human milk prevented the attachment of Streptococcus pneumoniae and Haemophilus influenzae. This study further proved that this decrease in attachment was "due mainly to components other than the specific antibodies” present in the milk and may be caused by the “receptor-active oligosaccharide determinants on glycoproteins”. Pneumococcal attachment was inhibited by both high and low molecular weight fractions, specifically lactose-N-tetraose (LNT) and lactose-N-neotetraose (LNnT). In general, oligosaccharides can inhibit the binding of bacteria to epithelial cells, acting as decoys by competing with cell receptors. Additionally, oligosaccharides protect infants from viral and bacterial infections of the respiratory, gastrointestinal, and urogenital tracts.
Prieto teaches that many beneficial functions have been attributed to human milk oligosaccharides (column 2, lines 9-44).  For this reason, the supplementation of infant formulas and other pediatric nutritional products with human milk oligosaccharides is desirable.  An infant formulation supplemented with oligosaccharides near the naturally occurring levels of such oligosaccharides in human breast milk would be most beneficial.  
Prieto provides a synthetic nutritional formulation that contains at least one of the following oligosaccharides in the recited concentration ranges: from about 130 to about 3500 mg/L of 3’-fucosyllactose; from about 120 to about 2200 mg/L of lacto-N-fucopentaose III; from about 100 to about 1500 mg/L of lacto-N-fucopentaose II; from about 50 to about 2500 mg/L of difucosyllactose; from about 350 to about 4500 mg/L of 2‘ fucosyllactose (from about 0.35 mg/mL to about 4.5 mg/mL); from about 50 to about 3300 mg/L of lacto-N-fucopentaose I; from about 100 to about 900 mg/L of Lacto-N-neoTetraose; from about 15 to about 2300 mg/L of lacto-N-fucopentaose V; or from about 120 to about 2800 mg/L of lacto-N-tetraose.  
 that antimicrobial factors in human milk, or in infant formulas, may reach an infant's respiratory tract directly as a result of regurgitation and inhalation of these factors during and after feeding. The mucosa of the respiratory tract may therefore gain direct protection in this manner (column 4, lines 6-11).
Prieto further teaches that actual dosage levels of the oligosaccharides in the formulations may be varied so as to obtain an amount of active ingredient that is effective to obtain a desired response for a particular composition and method of administration (column 4, lines 38-45).  The selected dosage level therefore depends upon the desired therapeutic effect, on the route of administration, on the desired duration of administration and on other factors.
See Examples 3-8 for representative formulations of Prieto (Example 3 shown).  

    PNG
    media_image5.png
    261
    372
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    501
    369
    media_image6.png
    Greyscale


Stahl relates to infant nutrition with non-digestible oligosaccharides, in particular to the use thereof for stimulating the immune system [0001]. NDO are a major constituent of human milk and are a major element of the innate immune system of human milk [0003]. Human NDO promote the growth of a beneficial microbiota dominated by bifidobacteria and lactobacilli. Some human NDO are also known to be able to prevent directly the adhesion of pathogens and toxins. Stahl discloses EP 2 072 052 relates to a composition suitable for use in the prevention of opportunistic infections in immune compromised individuals comprising a probiotic and a fucosylated oligosaccharide selected from the group comprising 2'-fucosyllactose, 3'-fucosyllactose, difucosyllactose, prevention of opportunistic infections in immune-compromised individuals [0009].
The inventors unexpectedly have found that fucosyllactose (FL), an oligosaccharide abundantly present in human breast milk and with a relatively simple structure, specifically increases the number and thereby the activity of Natural Killer (NK) cells [0012]. NK cells play an important role in the natural defense against viral infections and tumour cells. The finding which specific oligosaccharide is responsible for increasing NK cell activity now enables the design of nutritional compositions comprising FL, more particularly 2'-FL, for the use of increasing NK cells and/or NK cell activity. 
Stahl concerns a method for treating and/or preventing viral infections in a subject, said method comprising administering a composition comprising fucosyllactose to said subject, said composition not being human milk [0014]. The invention can also be worded as a composition comprising fucosyllactose for treating and/or preventing, in particular for use in treating and/or preventing, viral infections, said composition not being human milk [0018]. Preferably the composition comprises at least one, more preferably at least two, most preferably three selected from the group consisting of fructo-oligosaccharides, beta-galacto-oligosaccharides and uronic acid oligosaccharides [0033]. More preferably the composition comprises beta-galacto-oligosaccharides.
Stahl teaches that preferably the composition comprises non-digestible oligosaccharides with a DP in the range of 2 to 250, more preferably 2 to 60 [0032]. The non-digestible oligosaccharide is preferably at least one, more preferably at least two, preferably at least three selected from the group consisting of fructo-oligosaccharides, fructo-oligosaccharides includes inulins, the group of galacto-oligosaccharides includes transgalacto-oligosaccharides or beta-galacto-oligosaccharides, the group of gluco-oligosaccharides includes cyclodextrins, gentio- and nigero-oligosaccharides and non-digestible polydextrose, the group of galactomanno-oligosaccharides includes partially hydrolyzed guar gum, and the group of uronic acid oligosaccharides includes galacturonic acid oligosaccharides and pectin degradation products.
The composition is preferably a nutritional formula, preferably an infant formula [0043]. The composition can be advantageously applied as a complete nutrition for infants. The present composition preferably comprises a lipid component, protein component and carbohydrate component and is preferably administered in liquid form. The invention includes dry food, preferably a powder, which is accompanied with instructions as to admix said dry food mixture with a suitable liquid, preferably with water.
Preferably the composition comprises a combination of vegetable lipids and at least one oil selected from the group consisting of fish oil, animal oil, algae oil, fungal oil, and bacterial oil [0045]. The composition preferably comprises long chain poly-unsaturated fatty acids (LC-PUFA). LC-PUFA are fatty acids or fatty acyl chains with a length of 20 to 24 carbon atoms, preferably 20 or 22 carbon atoms comprising two or 
The composition preferably contains casein, whey, hydrolyzed casein and/or hydrolyzed whey protein [0048]. Preferably the composition comprises nucleotides and/or nucleosides, more preferably nucleotides [0051].
Stahl teaches that the use of a nutritional composition comprising fucosyllactose is preferably for preventing and/or treating viral infections, more preferably viral infections caused by orthomyxoviridae, in particular the influenza virus, herpesviridae, rotavirus, cytomegalovirus, caliciviridae, respiratory syncytial virus, human imunodeficiency virus and/or rhinovirus [0054].
Stahl teaches the use of a nutritional composition comprising fucosyllactose is therefore especially beneficial for infant formula [0055 – 0056]. In one embodiment, the invention concerns providing nutrition to an infant. Formula fed infants have an underdeveloped immune system compared with adults and are more prone to viral infections than human milk fed infants. Preferably the infant is from 0 to 36 months of age, more preferably of 0 to 18 months, even more preferably of 0 to 12 months, most preferably of 0 to 6 months of age. The younger the infant is, the less developed the immune system. The composition comprising fucosyllactose even more advantageously is used in preterm infants and/or very low or low birth weight infants, since these infants are even more vulnerable and/or prone to viral infections.


suitable for use in the prevention of secondary infections following a viral infection characterized by neuraminidase activity comprising a sialylated oligosaccharide and N-acetyl-lactosamine and/or an oligosaccharide containing N-acetyl-lactosamine (Abstract). Fichot further extends to the use of such a composition in the prevention of secondary infections such as otitis media. Suitable sialylated oligosaccharides include 3’-sialyllactose and 6’-sialyllactose [0018]. Preferably both 3’-sialyllactose and 6’-sialyllactose are present. Suitable oligosaccharides containing N-acetyl-lactosamine include lacto-N-tetraose (LNT) and lacto-N-neotetraose (LNnT) [0019]. The secondary infections which may be prevented include infections of the respiratory tract such as pneumonia, sinusitis and otitis media as well as infections of the gastrointestinal tract [0021]. The composition of Fichot is particularly suitable for the prevention of secondary infections of the respiratory tract such as otitis media after influenza in infants and young children.
Preferably a nutritional composition of Fichot contains from 0.1 to 2 g of sialylated oligosaccharides/100g nutritional composition on a dry weight basis and from 0.1 to 3g N-acetyl-lactosamine or oligosaccharide containing N-acetyl-lactosamine lactose/100g nutritional composition on a dry weight basis [0023]. An example of the composition of an infant formula according to Fichot contains 40 mg/L (0.040 mg/mL) 6’-SL and 200 mg/L (0.20 mg/mL) 3’-SL [0043]. An infant formula of Fichot contains a source of lipids [0031]. The lipid source may be any lipid or fat which is suitable for use in infant formulas. Preferred fat sources include palm olein, high oleic sunflower oil and high oleic safflower oil. The essential fatty acids linoleic and -linolenic acid may also be added as may small amounts of oils containing high quantities of preformed arachidonic acid and 

Glas relates to food compositions, such as infant food and dietary supplements for children (page 1, lines 1-8). In particular, Glas relates to formulations which, also with long-term use, are suitable for infants or children who are (hypersensitive to components of ruminant milk (such as infants and children with cow's milk allergy) or have an increased risk of developing such a sensitivity. Glas provides a composition suitable as a food or therapeutic dietary supplement for children who have disorder in phytanic acid metabolism, such as children with the infantile form of Refsum Disease (page 12, lines 15-18). Glas teaches a standard formula as stated in Table 1 (Friso 1) (page (Example 5). The formula contains non-hydrolyzed milk proteins in a weight ratio of casein : whey proteins of 40:60, further fats coming from sources other than milk fat, carbohydrates, prebiotic fibers (GOS), vitamins, minerals and nucleotides. The formula contains 0.48 mg/100 mL (4.8 mg/L) AMP, 1.6 mg/100 mL (16 mg/L) CMP, 0.30 mg/100 mL (3 mg/L) GMP, 0.21 mg/100 mL (2.1 mg/mL) IMP, and 0.66 mg/100 mL (6.6 mg/L) UMP for a total nucleotide concentration of 3.25 mg/100 mL (32.5 mg/mL) nucleotide component.

In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. 
In the instant case, the references may be combined to show obviousness because Albrecht, Glas, Prieto, Stahl, and Fichot are each drawn to synthetic infant nutritional formulations. They are from the same field of endeavor, and/or are reasonably pertinent to a nutritional composition comprising a HMO component, a lipid component, a carotenoid component, a monomeric monophosphate nucleotide component, fat, protein, and a carbohydrate.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art combine conventional, well-known ingredients employed in synthetic infant formulas (e.g., HMOs (e.g., 2’-fucosyllactose or lacto-N-neotetaose), carotenoids, nucleotides, PUFA, protein, non-digestible oligosaccharides (e.g., inulin, a gum, polydextrose, etc.), vitamins, etc.) in amounts comparable to the amounts found in human breast milk and/or commercially available synthetic infant formulas into a composition.  It would have been obvious to include HMOs (e.g., 2’-fucosyllactose, 6’-sialyllactose, and/or lacto-N-fucopentaose, etc.) in an infant formula such as described by Albrecht.  One of ordinary skill in the art would have been motivated to include HMOs in the formulation of Albrecht based on the teachings of Prieto, Stahl, and Fichot.  As set forth supra, Prieto teaches that many beneficial functions have been attributed to human milk oligosaccharides. For this reason, the supplementation of infant formulas and other pediatric nutritional products with human milk oligosaccharides is desirable. An infant formulation supplemented with oligosaccharides near the naturally occurring levels of such oligosaccharides in human breast milk would be most beneficial. Prieto further 
It is noted that claims 21-27 and 29-37 are drawn to a “synthetic formula for improving the feeding tolerance of an infant, toddler, or child”; however, the recited text does not introduce any further structural limitation to synthetic formula recited in the body of the claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Albrecht, Glas, Prieto, Stahl, and Fichot. A person of ordinary skill in the art would have had a reason to combine the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Albrecht, Glas, Prieto, Stahl, and Fichot. Thus, claims 21-27, 29-37, and 39-40 would have been obvious based on the preponderance of the evidence.



Conclusion
Claims 21-40 are pending. Claims 21-27, 29-37, and 39-40 are rejected. Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 38 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/